DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al. (7,064,817).
Regarding claims 1 and 17: A method for optical distance measurement, transmitting measuring pulses by means of a transmission matrix comprising a plurality of transmission elements (Column 6 line 50 - Column 7 line 54);
 reflecting transmitted measuring pulses on at least one object (Column 6 line 50 -Column 7 line 54); and 
receiving reflected measuring pulses by means of a reception matrix comprising, having a plurality of reception sub-elements monitoring reception rates of reception sub- elements of the reception matrix for determining a misalignment between the transmission matrix (Column 6 line 50 -Column 7 line 54); and 
the reception matrix wherein the transmission matrix and reception matrix define a visual field (Column 6 line 50 -Column 7 line 54); 
wherein the method is used for the navigation of a vehicle (Column 6 line 50 -Column 7 line 54),
wherein the monitoring takes place while a vehicle is traveling (Column 6 line 50 -Column 7 line 54);
 wherein the method does not involve the conscious introduction of measuring objects into the visual field for determining a misalignment (Column 6 line 50 -Column 7 line 54).
Allowable Subject Matter
Claims 2-16, 18, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668